Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 12/10/21 have been fully considered. 

Applicant argues as per claims 49, and 65  that Hapsari and He fail to teach the UE transmitting an indication of security capabilities of the UE to the base station.  Examiner disagrees.  Applicant admits that He teaches a “eNB selects the RRC algorithm”.  However further argues that He “fails to teach or suggest a NAS message including an identifier of the selected security algorithm being received by the UE”   
Examiner asserts at minimum, that He explicitly teaches that the UE transmits an indication of security capabilities to the base station.   This is shown in Figure 2, step 201, Column 4 lines 20-25 state “SGSN directly request the UE to send the security capability sets supported thereby”  He further shows in Figure 2 that the capabilities are forwarded to a base station, and said base station selects a security algorithm (as referenced above). (Column 4 lines 55-65)  He further teaches the returned message to the UE is a NAS message.  (Column 5 lines 32-40).
Examiner now relies upon Blankenship US 9,497,673 to teach key generation by the UE.

Applicant as per claims 66, and 67 that Hapsari and He fail to teach UE indication of security capabilities, and reception of a selected security algorithm.  No further arguments are provided.  As above, Examiner disagrees and cites He, and now Blankenship.

Applicant argues as per claims 52, and 69, that Hapsari fails to teach that a UE generates K_RRCint.   Without providing further counterargument, Examiner now relies upon Blankenship to teach claims 52, and 69.

Applicant argues as per claims 58, and 71 that Hapsari fails to teach generating bas station key “KeNB”.   Examiner now points to He in view of Blankenship to teach said claim limitations.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 49, 51, 58-62, 65-69, 71-75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Blankenship US 9,497,673 in view of He US 8,774,759 

As per claims 49, 65 Blankenship teaches A method of operating a user equipment ("UE") comprising: establishing a radio resource control ("RRC") connection with a 

He teaches sending an indication of a security capability of the UE to the base station; subsequent to sending the indication, receiving a non-access stratum ("NAS") message from the base station, the NAS message includes an identifier of a selected security algorithm; (Column 4 lines 9-25 (Column 4 lines 55-65)    (Column 5 lines 32-40).  (Explicitly teaches security negotiations; sending capabilities of UE, which are received by base station and selected with RRC; returned to UE)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the negotiation of He with the system of Blankenship because it is an essential part of security negotiation.  
As per claims 51, 65 Blankenship teaches The method of claim 49, further comprising: using the access stratum security key and the selected security algorithm to protect access stratum communications with the base station.  (Column 6 lines 20-65) As per claims 52, 69 Blankenship teaches The method of claim 49, wherein the NAS message comprises a NAS security mode command, base station comprises an eNodeB, the selected 

As per claims 59, 72  Blankenship teaches  The method of claim 58, further comprising: generating an RRC integrity token using the selected security algorithm and the access stratum key; and in response to a link failure between the UE and the source base station, transmitting the RRC integrity token to a target base station.  (Column 18 lines 56-67) (teaches generation of a token for RRC reconnection after link failure)
It would have been obvious to one of ordinary skill in the art to use the teaching of Blankenship with the previous combination because it expedites reconnection after handover or other link failure.As per claims 60, 73 Blankenship teaches The method of claim 59, wherein the base station key KeNB and the access stratum security key are generated prior to the link failure. (Column 18 lines 56-67)   

As per claims 66, 67 Blanken teaches A network node of a cellular radio access network ("RAN"), the network node comprising: processing circuitry; and memory coupled to the processing circuitry and having instructions stored therein that are executable by the processing circuitry to cause the network node to perform operations comprising: establishing a radio resource control ("RRC") connection with a user equipment ("UE"); subsequent to establishing the RRC connection, (Column 4 lines 20-35)(Column 6 lines 20-65) (Column 15 lines 15-40)(teaches a UE connection with a base station and establishing an RRC connection and AS key generation depending on protocols and algorithm)

He teaches receiving an indication of a security capability of the UE from the UE; subsequent to receiving the indication, generating a list of security algorithms supported by the network node and the UE based on the UE capabilities; transmitting the list of supported security algorithms to a core network node; responsive to transmitting the list of supported security algorithms to the core network node, receiving from the core network node, a selected security algorithm; and 

Claims 56, 70 is/are rejected under 35 U.S.C. 103 as being unpatentable over He US 8,774,759 in view of Blankenship US 9,497,673 in view of Hapsari US 2012/0178417

As per claims 56, 70 Hapsari teaches The method of claim 49, wherein sending the indication of the security capability of the UE to the base station comprises sending a request to the base station, the request including the indication of the security capability of the UE, wherein the request comprises an Attach request [0045]  (teaches an attach request)

It would have obvious to one of ordinary skill in the art at the time the invention was filed to use the attach request of Hapsari with the previous combination because it is part of the standard used to facilitate mobile communications.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BROWN whose telephone number is (571)272-3833.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/CHRISTOPHER J BROWN/Primary Examiner, Art Unit 2439